NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HANCEL ZAGAL-ALCARAZ,                           No.    19-71409

                Petitioner,                     Agency No. A206-548-304

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Hancel Zagal-Alcaraz, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for special

rule cancellation of removal for battered spouses and relief under the Convention

Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We review for substantial evidence the agency’s factual findings.

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary denial of special

rule cancellation of removal because Zagal-Alcaraz raises no colorable legal or

constitutional claim. See Mendez-Castro v. Mukasey, 552 F.3d 975, 978-80 (9th

Cir. 2009) (the court’s jurisdiction over challenges to the agency’s discretionary

determination is limited to constitutional challenges or questions of law).

      In light of this disposition, we need not reach Zagal-Alcaraz’s remaining

contentions regarding his statutory eligibility for special rule cancellation of

removal. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and

agencies are not required to decide issues unnecessary to the results they reach).

      We also lack jurisdiction to consider Zagal-Alcaraz’s contentions regarding

a new proposed social group and the IJ’s failure to grant him a continuance based

on his U-visa application because he did not raise them to the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency).

      Substantial evidence supports the agency’s denial of CAT relief because

Zagal-Alcaraz failed to show it is more likely than not he would be tortured by or


                                            2                                      19-71409
with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Zagal-Alcaraz does not raise in his opening brief, and has therefore waived,

any challenge regarding due process violations related to his detention or his

separation from his family. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80

(9th Cir. 2013) (issues not specifically raised and argued in a party’s opening brief

are waived); Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir. 1996) (“Issues raised for

the first time in the reply brief are waived.”).

      To the extent Zagal-Alcaraz challenges the validity of his criminal

conviction, that collateral attack is not properly considered in a petition for review

of a BIA decision. See Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1041 (9th

Cir. 2011).

      We reject as unsupported by the record Zagal-Alcaraz’s contentions of IJ

bias and misconduct.

      Zagal-Alcaraz’s motion to transmit exhibit (Docket Entry No. 16) is denied.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            3                                    19-71409